       Case 2:20-cv-06188-JHS Document 15 Filed 08/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LAWRENCE EBURUOH,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 20-6188

WELLS FARGO BANK, N.A.,

                         Defendants.


                                          ORDER

       AND NOW, this 3rd day of August 2021, upon consideration of Defendant Wells Fargo

Bank, N.A.’s Motion to Dismiss the Complaint (Doc. No. 6), Plaintiff Lawrence Eburuoh’s

Opposition to Defendant’s Motion (Doc. No. 7), Defendant’s Reply to Plaintiff’s Opposition

(Doc. No. 10), and in accordance with the Opinion of the Court issued this day, it is

ORDERED as follows:

  1. Defendant’s Motion to Dismiss (Doc. No. 6) is GRANTED.

  2. The Clerk of Court shall close the case for statistical purposes.



                                                   BY THE COURT:


                                                   /s/ Joel H. Slomsky____
                                                   JOEL H. SLOMSKY, J.




                                              1
